Appeal by an employer and its insurance carrier from a decision and award of compensation made by the Workmen’s Compensation Board for disability. The employer operated a retail florist establishment in Brooklyn, New York, and employed the claimant as a chauffeur for a panel truck that was used in connection with the business. Claimant worked six days a week for the employer and occasionally was required to work on Sunday. When the latter occurred the employer permitted claimant to take the truck home over Saturday night so that he could drive to work the following Sunday morning at the employer’s expense. On Saturday night, June 12, 1954, employer permitted claimant to drive home with the truck after working hours. On previous occasions such as this claimant had been cautioned by employer to put the truck in a garage or in a parking space. After leaving his place of employment claimant stopped at a restaurant and remained there for about 2½ hours, during which time he had his meal and read a newspaper. After leaving the restaurant claimant changed his mind about driving home with the truck and decided to drive the same back to the employer’s garage. He explained this decision on the basis that he thought there would be no place to park the same near his home. While driving the truck on the way back to the employer’s garage claimant had an accident with the truck and suffered the injuries for which he has been awarded compensation. The appellants contend that the accident did not arise out of and in the course of claimant’s employment, and cite as a matter of authority Matter of Schultz v. Champion Welding & Mfg. Co. (230 N. Y. 309). We think this ease is *904distinguishable on the facts from the case at bar. The use of the employer’s truck in the present instance was clearly of some benefit and convenience to the employer, as well as to claimant, and hence the hoard can find that claimant was in the course of his employment at the time the accident happened. Award affirmed, with costs to the Workmen’s Compensation Board.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.